06/23/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0177


                                    DA 21-0177
                                 _________________

IN RE THE MARRIAGE OF:

FAYE ANN PURMORT,

           Petitioner and Appellee,
                                                                    ORDER
    and

STEVE WAYNE PURMORT,

           Respondent and Appellant.
                             _________________

    Upon the Stipulation to Dismiss Appeal filed by the parties and good cause appearing,
    IT IS ORDERED that the appeal is DISMISSED WITH PREJUDICE.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 23 2021